Citation Nr: 9934894	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected granuloma of the lung (residual of exposure to 
tuberculosis), on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1949 to 
December 1952.  This appeal arises from a June 1994 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which assigned a noncompensable disability evaluation 
for a granuloma of the lung (residual of exposure to 
tuberculosis), after granting service connection for the 
same.  This matter was Remanded by the Board of Veterans' 
Appeals (Board) in April 1997 for the purpose of obtaining 
additional medical evidence, and it has been returned to the 
Board for appellate review.


REMAND

In its April 1997 Remand, the Board requested that the 
veteran be afforded a VA pulmonary examination.  Specific 
questions were asked in connection therewith.  The examiner 
was asked to determine the severity of the veteran's benign 
lung granuloma.  In so doing, the examiner was asked to 
discuss the presence or absence of the manifestations of any 
pulmonary condition as described in both the revised rating 
schedule and the previous criteria.  The Board further 
requested that the examiner clearly differentiate those 
symptoms that were due to the service-connected benign lung 
granuloma as opposed to the symptoms related to a non-
service-connected pulmonary disability.

The November 1997 and September 1998 pulmonary examinations, 
conducted on the behalf of VA by Rashmikant S. Pandit, M.D., 
failed to clearly discuss the questions raised by the Board 
in its April 1997 Remand and, therefore, are inadequate for 
evaluation purposes.  Notably, the reports of those 
examinations did not contain any findings as to whether the 
veteran's diagnosed "mild COPD with elements of chronic 
bronchitis" is in any way related to his service-connected 
benign granuloma of the lung.  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

Moreover, the RO is advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the matter must be 
returned to the RO for the purpose of soliciting from Dr. 
Pandit an opinion as to which pulmonary symptoms currently 
experienced by the veteran are caused by his service-
connected granuloma of the lung (residual of exposure to 
tuberculosis).

The Board recognizes that the RO attempted to afford the 
veteran another VA examination in October 1999, but that the 
veteran refused to travel to Pittsburgh for said examination 
due to physical limitations.  38 C.F.R. § 3.655(b) (1999) 
addresses the consequences of a veteran's failure to attend a 
scheduled medical examination.  That regulation provides that 
when a claimant fails to report for a scheduled medical 
examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  
However, the Board is unable to address the merits of 
38 C.F.R. § 3.655 at this time as the RO has not provided the 
veteran with the citation to this regulation nor given him 
the opportunity to present argument on why he failed to 
appear for a VA examination.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993), mot. for reconsideration by panel and 
for review by the Court en banc denied, 9 Vet. App. 253 
(1996) (per curiam).  If another VA pulmonary examination is 
deemed warranted, the veteran must be apprised of the serious 
consequences for failing to appear for said examination.

The RO should also consider whether "staged ratings" are 
appropriate in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected 
granuloma of the lung (residual of 
exposure to tuberculosis) since October 
1994.  All records not already included 
in the claims folder should be obtained, 
to include those from the M.J. Dvorchak, 
M.D., and any identified VA medical 
facility.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the entire claims file should 
be returned to Rashmikant S. Pandit, 
M.D., for review.  Dr. Pandit should be 
asked to express an opinion as to whether 
it is at least likely as not that the 
symptoms related to the veteran's 
diagnosed mild chronic obstructive 
pulmonary disease with elements of 
chronic bronchitis are caused by his 
service-connected benign granuloma of the 
lung.  Any other pulmonary symptoms that 
are believed to be associated with the 
veteran's benign lung granuloma should 
also be identified.  Dr. Pandit should 
set forth in detail the bases for his 
conclusion.  Any additional tests and/or 
examinations that he deems necessary 
should be accomplished.

If Dr. Pandit is unavailable to render an 
opinion, the veteran should be afforded a 
new pulmonary examination for the purpose 
of determining the nature and severity of 
his service-connected granuloma of the 
lung (residual of exposure to 
tuberculosis).  The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letter should be associated 
with the claims file.  If the veteran 
cannot be scheduled for examination at 
the VA medical center in Altoona, 
Pennsylvania, this should be so stated 
and the reason(s) therefor set forth.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review before the 
examination.  The examiner must review 
the revised criteria for rating 
respiratory disabilities, together with 
the criteria in effect prior to October 
7, 1996.  A pulmonary function study 
should be administered, and specifically 
provide values for FEV-1, FEV-1/FVC, and 
DLCO(SB).  Those values should be 
expressed as a percentage of predicted 
values.  The examiner should also state 
the maximum oxygen consumption with 
cardiorespiratory limit.  If the examiner 
finds that any of the aforementioned 
tests would not be relevant to 
determining the level of disability of 
the veteran's service-connected 
respiratory condition or should not be 
conducted, he or she should state so and 
provide an explanation as to why.  The 
examiner should also provide an opinion 
on whether any ventilatory defect related 
to the veteran's service-connected benign 
granuloma of the lung is considered 
slight, moderate, moderately severe, 
severe, or pronounced, and provide the 
rationale for his/her opinion.  Further, 
the examiner should specifically identify 
those symptoms that could be attributed 
solely to the veteran's service-connected 
granuloma of the lung (residual of 
exposure to tuberculosis).  If the 
examiner is unable to render such an 
opinion, he or she must state so in the 
examination report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested opinion does not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  
Staged ratings should be considered, in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should consider 
application of § 3.655 if the veteran 
fails to report for an examination.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case. In doing so, the RO should 
specifically cite the new regulations and 
criteria regarding respiratory disorders, 
effective October 7, 1996.  The RO should 
also determine whether the prior 
regulations or the new regulations are 
most favorable to the veteran.  In so 
doing, the RO should note that any 
increased rating based solely on the 
revised regulations may not be made 
effective prior to the effective date of 
the revision.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information and afford due 
process.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

